Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 9/8/22 has been entered.  Claims 1-5, 7-8, 11, and 13-23 are pending.

                                                         Comments

1.     “Use” of the instant claim 11 has been considered under 35 U.S.C. 112(b) and 35 U.S.C. 101.  The instant claim 11 “Use” is definite and statutory subject matter because “for heavy-duty anticorrosion coating” makes it clear to the ordinary skilled artisan that a coating step is to be done as the “use” of the coating composition of claim 1.  See MPEP 2173.05(q)    "Use" Claims [R-10.2019], particularly “II.    BOARD HELD STEP OF "UTILIZING" WAS NOT INDEFINITE
It is often difficult to draw a fine line between what is permissible, and what is objectionable from the perspective of whether a claim is definite. In the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to "A method for unloading nonpacked, nonbridging and packed, bridging flowable particle catalyst and bead material from the opened end of a reactor tube which comprises utilizing the nozzle of claim 7.").”  In the instant claim 11 and the above Board decision, the “for” statements make it clear what definite process steps are required of the instant claim 11 and the nozzle of the claim of the Board decision.

Rejections

2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1, 4, 8, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116376 Mager et al., as translated by US Pat. Application Publication No. 2018/0002479 Mager et al., which is also prior art, in view of WO 2016/063884 Miyatake, as translated by US Pat. Application Publication No. 2017/0306078 Miyatake, which is also prior art, and US Pat. No. US Pat. No. 6989421 Grady with US Pat. Application Publication No. 2019/0390065 Nakao et al. being cited as evidence of the identity of Mager’s Desmophen NH 2850 XP as being an aspartic acid ester that falls within the scope of the instant claims.

Nakao, paragraphs [0115], [0116]. [0117], [0118], [0119], [0120], [0121], [0125], [0164], noting Polyaspartate C, together shows that Mager’s Desmophen NH 2850 XP is an aspartic acid ester that falls within the scope of the instant claims.

Regarding claims 1, 8, and 11:

Mager discloses a two component coating composition containing a polyester/ hexamethylene diisocyanate or pentamethylene diisocyanate prepolymer and a curing agent which may be a polyaspartic acid ester.  See Mager, paragraphs [0002], [0004], [0005], [0100], [0101], [0106], [0122], [0123], and [0127]-[0128].  Note the exemplified polyaspartic acid esters and polycaprolactone diol/hexamethylene diisocyanate prepolymers.  These exemplified compositions of Mager anticipate the compositions of the instant claims.
The instant specification, paragraph [0197] shows the Desmophen NH 1420 exemplified by Mager to be encompassed by the instantly claimed aspartic acid esters.  Nakao shows the Desmophen NH 2850 XP exemplified by Mager to be encompassed by the instantly claimed aspartic acid esters, as discussed above.  
The open language of the instant claims and the instant claim 2 shows the coating compositions of the instant claims to be open to the additional ingredients and polyols of Mager.
Mager does not require trimer, noting the non-trimeric polyisocyanates disclosed therein, such as at paragraph [0014].  The hexamethylene diisocyanate falls within the scope of the instant claim 8.
Mager, paragraph [0002] discloses coating substrates which are traffic areas, including parking decks and that the coating compositions of Mager give corrosion protection.  Mager, paragraph [0003] states that their coatings have high stability to weathering stress, especially to UV radiation.

Mager does not disclose coating bridges, highways, power transmission towers, or wind powder generation blades with their compositions.

Miyatake discloses aliphatic polyisocyanates to increase weather resistance and yellowing resistance at paragraphs [0126] and [0127].  Miyatake, paragraphs [0133]-[0143], particularly [0143] shows polyether polyol based isocyanate prepolymer curing agents to lower composition viscosity and to give excellent balance between hardness and toughness of the cured product in aspartic acid ester cured compositions.  Miyatake, paragraph [0143] shows polyester polyols to increase adhesiveness.  The polyols of Miyatake, paragraph [0135] have molecular weights falling within the scope of the instantly claimed polycaprolactone polyol molecular weights.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to coat bridges, highways, and power transmission towers with the compositions of Mager that fall within the scope of the instant claims because they are disclosed by Mager as being useful for coating traffic areas, which encompasses bridges and highways, and for coating concrete and metal (Mager, paragraph [0075]), Mager shows their compositions to give corrosion protection, Grady shows it to be conventional to coat bridges and towers with isocyanate/amine coating compositions at the abstract; column 6, lines 31 and 40-42; and column 12, lines 24-30, noting the bridges, which may carry highways, and towers, which encompass power transmission towers, Miyatake, paragraph [0143] shows using polyester polyols, such as that of Mager, is expected to increase adhesion and shows aliphatic polyisocyanates to increase weatherability and yellowing resistance, and the coatings of Mager would have been expected to give their coating properties, including protection against corrosion noted above, and the properties discussed in Miyatake to the bridges and towers of Grady, including increased resistance to weathering and yellowing.

Regarding claim 4:

The NCO:NH ratio of Mager, paragraph [0124] falls within the scope of the instant claim 4.

Regarding claims 18 and 19:

Mager does not exemplify the molecular weights of the instant claims 18 and 19.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to coat the bridges and towers of the instant claims with the compositions of the instant claims 18 and 19 for the reasons stated above regarding claims 1 and 11 and because Mager discloses using polycaprolactone diols and polyisocyanates which give prepolymers of the molecular weights of the instant claims 18 and 19 at Mager, paragraph [0020], and such prepolymer molecular weights would have been expected to give similar results as the exemplified coatings of Mager discussed above and predictable viscosity effects on the overall compositions.

4.     Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the inventions of the instant claims 2 and 3 and does not provide proper rationale to modify the prior art inventions into the inventions of the instant claims 2 and 3 and expect the superior results demonstrated by the applicant in the entire record.

5.     Claims 5, 7, 13-17, and 20-23 are allowable over the prior art considered.
The prior art does not disclose the inventions of the instant claims 5, 7, 13-17, and 20-23 and does not provide proper rationale to modify the prior art inventions into the inventions of the instant claims 5, 7, 13-17, and 20-23 and expect the superior results demonstrated by the applicant in the entire record.
 
Response to Applicant’s Arguments

6.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

       The applicant’s arguments of 9/8/22 are persuasive against the prior rejections.  The new grounds of rejection above are not addressed by those arguments.


7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762